OPINION — AG — ** SHERIFF FEES — SUMMONS — WRIT ETC ** THE ITEMIZED AND VERIFIED MONTHLY REPORTS OF WORK DONE BY THE SHERIFF AND EACH DEPUTY, PROVIDED FOR IN 28 O.S. 41 [28-41] AND 19 O.S. 541 [19-541], CONSTITUTES THE OFFICIAL CLAIMS OF THE SHERIFF AND DEPUTIES FOR REIMBURSEMENT FOR MILEAGE EARNED BY THEM DURING THE PROCEEDING MONTH; THAT EACH TRIP SHOULD BE LISTED SEPARATELY THEREON, SHOWING THE NUMBER OF MILES ACTUALLY AND NECESSARILY TRAVELED ON SUCH TRIP, AND SHOULD BE IDENTIFIABLE WITH A PARTICULAR CASE OR MATTER AND A PARTICULAR ENTRY ON THE ACCOUNT BOOK OF THE SHERIFF PROVIDED IN 28 O.S. 40 [28-40], AND, AS TO THE DEPUTIES, SHOULD ALSO BE IDENTIFIABLE. (CLAIMS, MILEAGE, TRAVEL EXPENSES SUMMONS, JUDGMENT, SERVICE) CITE: 19 O.S. 180.43 [19-180.43], 19 O.S. 541 [19-541], 28 O.S. 39 [28-39], 28 O.S. 40 [28-40] [28-40] (JAMES C. HARKIN)